Thomas, J.:
The court has no jurisdiction to entertain this action begun June 2, 1910, by a plaintiff then residing in New Jersey, against a foreign corporation to recover damages for injuries received by defendant’s negligence in the State of New Jersey. The plaintiff testified that he had lived for two or three years with his mother in the State of New Jersey before the accident happened in that State, which was in January, 1910; that he . voted there in 1909; that in May he was in the hospital; that in June and July he was so living with his mother, and that he supported the family there up to the time of the accident, and that August was the first month that he stayed with his uncle in this State after the accident. Before going to New Jersey he had lived with his uncle, and after the accident had gone back to him, but that he did not so return until after the action was brought is made plain by the plaintiff’s avowal of the-facts. His uncle testified that while at Amboy the plaintiff *787“ came home Saturdays and holidays.” It is inferable that before the plaintiff went to New Jersey the mother lived near the uncle and that the plaintiff was much with the uncle. But did the plaintiff regard Westchester county as his home when he voted in New Jersey in 1909, and while he supported his family there, which was until January, 1910, and while he lived with his mother and sisters until August of that year ? The truth appears, and does not enable even a most unfortunate man, a non-resident, to import to this State his cause of action arising under the statute of New Jersey, against a foreign corporation. I refrain from passing upon the merits for the reason that the court should not decide that of which it has not jurisdiction.
The judgment and order should be reversed, with costs.
Jenks, P. J., Burr, Woodward and Eich, JJ., concurred.
Judgment and order reversed, with , costs, and complaint dismissed, with costs.